Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-11 and 13 are allowed.
Independent claims 1 and 13 are directed to a method and apparatus (i.e. UE) for selecting a session and service continuity (SSC) mode associated with a protocol data unit (PDU) in a wireless communication system. Specifically, independent claims 1 and 13 similarly recite: “…receiving, from an application, a request for data transmission; checking whether a first PDU session is capable of supporting the SSC mode associated with the application, based on that an SSC mode of the first PDU session is not identical with the SSC mode associated with the application; and, transmitting data of the application to a network using a specific PDU session, wherein (i) based on the first PDU session being capable of supporting the SSC mode associated with the application, the specific PDU session is the first PDU session, and (ii) when the first PDU session not being capable of supporting the SSC mode associated with the application, the specific PDU session is a second PDU session, wherein the first PDU session is an existing PDU session which is pre-established, and wherein the second PDU session is a new PDU session which is newly established after the establishment of the first PDU session, wherein whether the first PDU session is capable of supporting the SSC mode associated with the application is determined based on a specific policy rule which is pre-configured, and wherein the specific policy rule is configured to define whether a PDU session related to a specific SSC mode of the plurality of SSC modes supports an SSC mode other than the specific SSC mode, among the plurality of SSC modes.”

Examiner has reviewed and considered the Applicant’s Remarks (08/27/2021).  Applicant has submitted that newly-added claim limitations are not anticipated by Li.  The arguments are detailed in pages 7-10 of the Remarks.  Upon further consideration, the Examiner agrees with the Applicant that Li does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to 

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10841829 B2 - relate generally to QoS architecture in the 5th generation radio access and, more specifically, relates to a new mapping structure allowing more flexible data handling with less signalling overhead in radio access technologies, such as 5.sup.th generation radio access.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413